                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

InRe
                                                Civ. Nos. 17-8377, 17-8378, 17-
ANDREA NEWTON,                                  8574, 17-11637, 17-11856, 17-
                                                11859
                         Debtor.

                                                Bankruptcy Case No. 17-190 19
Newton et al.,

                 Plaintiff,

                         V.                                OPINION

Clinton Palmer,

                 Defendant.

KEVIN MCNULTY, U.S.D.J.:
     These matters come before the Court on the applications of pro se Debtor
Andrea Newton and her husband, Mark Newton, for an order “staying the
execution and any proceedings regarding the orders entered on” September 19,
2017, October 6, 2017, and November 14, 2017 by the United States
Bankruptcy Court pending appeal to this Court. (Civ. No. 17-8377, DE 7). The
petition filed in the bankruptcy matter is not a joint petition
                                                              — only Ms. Newton

has filed a Chapter 7 petition for bankruptcy and is deemed the debtor.
       Three different orders are presented in this appeal: (1) a September 19,
2017 Order that incorporated a settlement between Appellants and their
landlord, Clinton Palmer; (2) an October 6, 2017 Order that granted relief from
the automatic stay in bankruptcy to Palmer to proceed with eviction
proceedings against Appellants for their failure to comply with the September
19, 2017 Order; and (3) a November 7, 2017 Order denying Mr. Newton’s
application to intervene in Ms. Newton’s bankruptcy proceeding.
       For the following reasons, the Newtons’ motion for a stay pending appeal
is denied.

                                            1
    I.          Background’
         In April of 2017, Clinton Palmer filed a summary eviction proceeding
against the Appellants for non-payment of rent. (DE 26, ¶9; DE 7-2, ¶9). On
May 1, 2017, Ms. Newton filed a Chapter 7 bankruptcy petition in the United
States Bankruptcy Court for the District of New Jersey. (DE 7-2,     ¶ 10).   On July
7, 2017, Palmer filed a motion in the United States Bankruptcy Court for relief
from the automatic stay under 11 U.S.C. §362(a). (Bankr. No. 17-19019, DE
66).
         On August 30, 2017, a hearing was held on the motion to lift the
automatic stay. (Bankr. No. 17-190 19, DE 89-90, 92-94). Mr. Palmer appeared
pro se, and Ms. Newton was represented by pro bono counsel. (Id.; see also DE
26,       As a result of that hearing, the parties put a settlement agreement on
       ¶ 13).
the record. The agreement was later, on September 19, 2017, so-ordered in
writing by the Bankruptcy Court. (DE 1-1 (the “Settlement Order”)).
      In substance, the terms of the August 30 settlement and the Settlement
Order required Palmer to provide an exterminator to address a bed bug
problem in the Newtons’ apartment; thereafter, the Newtons would vacate the
apartment within thirty (30) days. The Order provides as follows:
     This matter having been opened to the Court on Motion of Clinton
      and Janet Palmer for Relief from the Automatic Stay to pursue
      eviction proceedings against the Debtor; and Clinton and Janet
      Palmer having appeared pro se and the Debtor having appeared
      through counsel, Bruce H. Levitt, Esq., and it having been
      represented to the Court by all parties that the matter has been
      resolved between them, and agreement to the settlement terms
      having been put on the record by Clinton and Janet Palmer, the
      Debtor, and Mark Newton, the Debtor’s non-filing spouse,

          IT IS ORDERED AS FOLLOWS;

          1. Clinton and Janet Palmer (“the Palmers”) shall arrange to have
          the bed bug problem in the Debtor’s apartment treated and
          remediated by a licensed professional.



1   “DE “refers to the docket entry number in Civ. No. 17-8377.

                                              2
     3. The Debtor and Mark Newton will cooperate with the
     professional hired by the Palmers and provide all access to the
     apartment required to complete the remediation.

     5. The Debtor and Mark Newton will vacate the premises no later
     than 30 days after  written            the professional hired by the
                                   proof from


     Palmers has been provid  ed to the Debtor  and Mark Newton and
     Bruce H. Levitt, Esq., counsel to the Debtor, that the bed bug
     problem has been remediated.

     6. Stay relief is granted to the Palmers to pursue eviction on the
     30th day after notice of remediation of the bed bug problem as set
     forth in the preceding paragraph.

      7. Neither the Debtor nor Mark Newton will pursue any claim
      against the Palmers related to the motion for stay relief or the bed
      bug problem raised in opposition to the motion for stay relief.

      9. In the event that the Debtor and Mark Newton do not cooperate
      with the bed bug remediation, the Palmers shall submit a written
      explanation of the failure to cooperate, on notice to Bruce H. Levitt,
      Esq., counsel to the Debtor, and, upon a finding by the court that
      the Debtor and Mark Newton have not reasonably cooperated with
      regard to the bed bug remediation, the court will enter an Order
      granting stay relief effective immediately.

(DE 1-1).
      On September 22, 2017, Palmer filed a letter with the Bankruptcy Court
indicating that the Newtons had failed to abide by the Settlement Order.
(Bankr. No. 17-190 19, DE 102). After the August 30, 2017, hearing, two
different appointments with an exterminator had been scheduled, which
Palmer had communicated to the Newtons through their attorney. (Id.). The
first appointment was canceled because Ms. Newton never responded to her
attorney, the exterminator, or Palmer. (Id.). The Newtons claim that, during the
first appointment, scheduled for September 11, 2017, Mr. Newton had to
“attend a ‘post 9/11 Ceremony”’ and a medical evaluation in the afternoon. (DE
7-2, ¶3 1). They do not provide any explanation as to why they did not
communicate this scheduling issue with their landlord, attorney, or the



                                                3
exterminator. They also did not specify why, even if Mr. Newton was not
available, Ms. Newton (the debtor) could not have been at home.
     The second appointment was rescheduled, at Mr. Newton’s request, to
                                                                      ever,
September 20, 2017. (Bankr. No. 17-19019, DE 102). On that date, how
                                                                    ing the
Ms. Newton was at a medical appointment, and Mr. Newton “was utiliz
bathroom” when he heard the doorbell. (DE 7-2, ¶44). He claims that the
exterminator left in a hurried manner. (Id.).
                                                                           , the
      As a result of Palmer’s letter and the Newtons’ failure to cooperate
                                                                     the
Bankruptcy Court entered an Order on October 6, 2017, vacating
                                                                   2017, Mr.
automatic stay. (Bankr. No. 17-19019, DE 106). On October 11,
                                                                   of that order
Newton made a motion in the Bankruptcy Court, seeking a stay
                                                                  ment, the
pending appeal. (Bankr. No. 17-19019, DE 133). Following argu
                                                             , denying Mr.
Bankruptcy Court issued an order on November 14, 2017
                                                                      set forth in the
Newton’s application for a stay pending appeal “for the reasons
                                                                9019, DE 160).
Court’s November 7, 2017 Oral Decision.” (Bankr. No. 17-1
                                                                 tons filed a motion
       After filing a notice of appeal with this Court, the New
                                                                   , and November
to stay execution of the September 19, 2017, October 6, 2017
                                                            a transcript of the
7, 2017 Orders. (DE 7). The Newtons have not included
                                                                  er 7, 2017 oral
August 30, 2017 hearing or the Bankruptcy Court’s Novemb
                                                           DE 7). The Designation
decision for this Court as part of their application. (See
                                                              s which are the
of the Record on Appeal also does not include the transcript
 subject of the appeal. (DE 13).
                                                                 time frame. Here
       The appeals were filed in the November-December 2017
                                                              unt, stating the
 are some items, summarized from the Appellants’ own acco
                                                            tate appeal)): On
 history of what occurred next. (See DE 14 (motion to reins
                                                               als should not be
 April 4, 2018, I entered an order to show cause why the appe
                                                               and 8009. (DE 8).
 dismissed for failure to comply with Fed. R. Bankr. R 8003
                                                            ical problems. I
 The appellants did not respond adequately, but cited med
                                                             tatement if the record
 therefore dismissed the appeals without prejudice to reins
                                                          ts claimed that they
 was properly filed within 30 days. (DE 10). The Appellan
                                                          t until May 3, or
 were not “served” with that order and did not learn abou it
                                               4
possibly May 25, 2018, and should be given more time. (DE 11). I entered an
order granting an extension until June 19, 2018. (DE 12). Appellants claim to
have overlooked this order, in part because they were engaged in religious
observances. Nothing was received by the clerk before the deadline. Later,
Appellants represented that a “Statement of Issues and Items on Appeal” was
filed incorrectly in the bankruptcy court, not the district court. On June 22,
2018, a designation of the record on appeal was filed (DE 13), but the Newtons
have not complied with the Court’s order that hard copies of the relevant items
be supplied.
      Despite this history of noncompliance, on March 5, 2019, I entered an
order reinstating the Newtons’ appeals. (DE 21).
      As it happened, an eviction proceeding was scheduled for March 8, 2019
in the Superior Court of New Jersey. (DE 26, ¶26). The Newtons presented this
Court’s March 5, 2019 Order to the Superior Court. They represented that
because my Order recited that they had moved for reinstatement and “other
relief,” this Court had impliedly entered a stay of the eviction proceedings
                                                                         n
pending appeal. (DE 26, ¶26). The Superior Court adjourned the evictio
                                                                        . (DE
proceeding, seeking clarification as to whether a stay had been granted
26, ¶27).
      On March 11, 2019, I entered an order clarifying that a stay had not
                                                                       ns’
been entered, and permitting Palmer to file an opposition to the Newto
                                                                        filed an
motion for a stay pending appeal. (DE 24). On March 15, 2019, Palmer
                                                                      among
opposition. (DE 26). Palmer requests that the stay be denied because,
other things, the lease had not been assumed by the debtor. The Newtons
                                                                            ce
made no effort to assume the lease or provide the required adequate assuran
                                                                           had
of payment. Accordingly, argued Mr. Palmer, relief from the automatic stay
been warranted and no stay pending appeal should be entered. In the
                                                                           that
alternative, if a stay is granted, Palmer requests that this Court require
 the Newtons post the rents or a bond. (DE 26).




                                            5
   II.      Standard
         A party moving for a stay pending appeal has the burden of showing the
following four factors:
         (1) whether the stay applicant has made a strong showing that he
         is likely to succeed on the merits; (2) whether the applicant will be
         irreparably injured absent a stay; (3) whether issuance of the stay
         will substantially injure the other parties[’J interest
                                                              ...in the
         proceeding; and (4) where the public interest lies.

Republic of Philippines u. Westinghouse flea Corp., 949 F.2d 653, 658 (3d Cir.
191) (citing Hilton v. Braunskill, 481 U.S. 770, 107 S. Ct. 2113,95 L. Ed. 2d
724 (1987)); see also Ferrone v. Cardiello, 516 B.R. 765, 767 (W.D. Pa. 2014); In
re Genesis Health Ventures, Inc., 367 B.R. 516, 520 (Bankr. D. Del. 2007),
These factors must be considered and balanced. See In re Calabda, 407 B.R.
671, 678 (Bankr. W.D. Pa. 2009) (“[T]o determine whether a stay pending
appeal is warranted, the court is to balance each of the factors at issue and
examine individualized considerations relevant to the case.”).
   III.      Discussion
             1. Failure to Submit Transcript of Oral Decisions
          As a preliminary matter, the Newtons have failed to supply the Court
with the very decisions from which they appeal. Both the September 19, 2017
                                                                        were
Settlement Order and the November 7, 2017 Order denying intervention
entered “for the reasons set forth on the record.” The Newtons, more than a
year after filing their appeals, have not filed the transcripts of the Bankruptcy
Court’s oral decisions. I am mindful of their pro se status and have been more
than indulgent, but this procedural noncompliance violates the Federal Rules
of Bankruptcy Procedure and impedes this Court’s review.
      A motion to stay before this Court “must” include: “(A) the reasons for
granting the relief requested and the facts relied upon; (B) affidavits or other
 sworn statements supporting facts subject to dispute; and (C) relevant parts of
 the record.” Fed. R. Bankr. 8007. Federal Rule of Bankruptcy Procedure 8006
 requires the party appealing a decision of a bankruptcy court to file, within


                                               6
fourteen days of filing the notice of appeal, a designation of items to be
included in the record on appeal and a statement of issues presented. Id.
“While the Rule does not require that the ‘record on appeal’ include all
transcripts of the proceedings below, its provisions make clear that those
documents which include ‘findings of fact’ or ‘conclusions of law’ are deemed
part of the record, including transcripts.” In re Han-is, 464 P.3d 263, 269 (2d
Cir. 2006).
     “Appellants have the duty to [designate and} provide the (Cjourt with all
documents, including transcripts, that are necessary to conduct substantive
review.” In re Olick, 466 B.R. 680, 695 (E.D. Pa. 2011); see In re WEB2B
Payment Solutions, Inc., 2013 WL 2383599, *12 (Bankr. D. Minn. May 30,
2013) (citing cases). In addition, “[i]f the record designated by any party
includes a transcript of any proceeding or a part thereof, the party shall,
                                                                           with the
immediately after filing the designation, deliver to the reporter and file
                                                                           ements
clerk a written request for the transcript and make satisfactory arrang
                                                                      App’Sc 93,
for payment of its cost.” In re Richardson Indus. Contractors, 189 F.
95 n.2 (3d Cir. 2006).
     The Newtons did not provide this Court with the transcript of the
                                                                    the record
Bankruptcy Court’s oral decisions, either in connection with filing
                                                                      the
on appeal or in connection with this application for a stay. Without
                                                                     succeed on
transcripts, the Newtons are unable to show that they are likely to
                                                                     committed
the merits of this appeal by establishing that the Bankruptcy Court
                                                                  interests and
reversible error. The Newtons are further unable to establish the
                                                                       if a stay
hardships that the Court should consider in balancing the equities,
                                                                          the
were to be entered.2 I nevertheless, to the extent practicable, consider
relevant equitable factors.



                                                                               merits of
 2     The Newtons are admonished that the Court, when it addresses the
                                                                             settlement
 the appeal, will consider whether they have filed (1) the transcript of the
                                                                                 was
 that was put on the record (the hearing was held on August 30, 2017, order
                                                        Novem  ber 7, 2017  hearing
 issued Sept. 19, 2017); and (2) the transcript for the
                                                                                proceeding.
 denying Mr. Newton’s application to inten’ene in Ms. Newton’s bankruptcy
                                                 7
         2. Analysis of the Four Equitable Factors
      The Newtons have not made a “strong showing” that they are likely to
succeed on the merits.
      The filing of a bankruptcy petition automatically stays creditors from
taking further action, including state-court eviction proceedings, against a
debtor. See 11 U.S.C. § 362. A bankruptcy court may, however, grant relief
from the stay on the request of a “party in interest.” ii u.s.c. § 362(d). The
relief granted may include “terminating, annulling, modifying or conditioning
such stay.” Id. Failure of a tenant to comply with rental obligations constitutes
cause to lift the automatic stay under     § 362(d)(1).3
     A debtor’s interest in an unexpired lease constitutes property of the
bankruptcy estate pursuant to ii u.s.c. § 541 of the Bankruptcy Code. Under
11 U.S.C.   § 365, a debtor has the right to assume or reject its unexpired
leases. More than a mere statement of intent is required, however; “Section
365(b) of the executory contracts section of the Code requires a debtor to cure
                                                                              re
prepetition defaults as a precondition of assuming an executory contract.” In
Stoltz, 315 F.3d 80, 86 (2d Cir. 2002). Assumption of the lease may occur only
if the default is cured, and there is adequate assurance of future performance
under the lease. 11 U.S.C. §365(b).
       Palmer suggests that the stay was inappropriate in any event because
the lease is not property of the estate. If a Chapter 7 debtor neither assumes
nor rejects an unexpired lease, then the lease is deemed rejected under §
365(dfll). In re Stoltz, 315 F.3d at 86. Upon rejection, the lease is no longer


Both orders are entered “for the reasons set forth on the record.” Failure to file the
transcripts may result in summary dismissal of the appeals.
3      A decision to grant or terminate the stay under § 362 is within the discretion of
the Bankruptcy Court, In re Colonial Ctr., Inc., 156 BR. 452, 459 (Bankr. E.D. Pa.
 1993) and is reviewed for abuse of that discretion, An abuse of discretion exists
whenever a judicial action is “arbitrary, fanciful, or clearly unreasonable,” Stecyk
                                                                                      t.’.

Bell Helicopter Textron, Inc., 295 F.3d 408 (3d Cir. 2002),   or when improp er legal
standards, criteria, or procedures are used. In re Gioioso, 979 F.2d 956, 959 (3d Cir.
                                                                                    error of
 1992) (bankruptcy court abuses its discretion when its ruling is founded on an
law).

                                                 8
                                                                             may
part of the bankruptcy estate, and the non-debtor party to the contract
                                                                    ion. Id. A
pursue state law remedies for breach of contract, including evict
                                                                          the
debtor’s inability to assume a lease constitutes “cause” for relief from
                                                                          C.
automatic stay under Bankruptcy Code section 362(d)(1). In re G.S.V.
Restaurant Corp., 10 Bankr. 300 (S.D.N.Y. 1980).
                                                                       . (DE 26,
       The Newtons have not assumed their obligations under a lease
                                                                (id., ¶40). The
¶38). Nor have they provided adequate assurance of payment.
                                                                the property.
Newtons principally raise issues concerning the habitability of
                                                              eeding based on
That might not constitute a defense to a landlord-tenant proc
                                                                propriety of
nonpayment of rent. (DE 7-2). The issue here, however, is the
                                                          n may go forward in
lifting the automatic stay so such a landlord-tenant actio
                                                           d their defaults or
state court. It does not appear that the Newtons have cure
                                                         r the contract.
provided adequate assurance of future performance unde
                                                          matic stay.
Accordingly, there is good cause for relief from the auto
                                                                the Settlement
       Setting aside those arguments, the Newtons urge that
                                                            Newtons entered into
Order was invalid. While represented by an attorney, the
                                                      to the apartment for the
a settlement in which they agreed to provide access
                                                      vacate the premises within
purpose of exterminating bedbugs, and then would
                                                         their attorney did not
30 days. (DE 1-1). The Newtons essentially argue that
                                                         ement. The Order before
properly represent their interests in reaching this agre
                                                        s of the settlement. (DE 1-
me, however, recites that all parties agree to the term
                                                            is a contract.” Nolan v.
1). “A settlement agreement between parties to a lawsuit
                                                          & Co., 436 F.2d 389,
 Lee Ho, 120 N.J. 465, 472 (1990); Green v. John H. Lewis
                                                       contract). New Jersey
 390 (3d Cir. 1970) (settlement agreement is a binding
                                                        ts absent a
 courts generally refuse to vacate settlement agreemen
                                                         pelling circumstances.
 demonstration of fraud, mutual mistake, or other com
                                                       Hotel & Casino, Inc. v. Tose,
 Nolan, 120 N.J. at 472, 577 A.2d at 146; Great Bay
                       *5 (D.N.J. 1991); see generally Excelsior Ins. Co. t.’.
 1991 WL 639131, at
                                                       1996) (federal court
 Pennsbury Pain Ctr., 975 F. Supp. 342, 348-49 (D.N.J.
                                                        law).
 settlement agreements governed by New Jersey contract


                                              9
      The Newtons have failed to present any persuasive evidence that
suggests a likelihood of success on the issue of the validity of the settlement
agreement. Indeed, they have failed to file the transcript of the proceedings in
which that agreement was reached. More fundamentally, however, it does not
matter. The implication of the Newtons’ argument would be that there never
was a settlement. If so, then their violation, or not, of the terms of the
settlement was never an issue, and they stand in status quo ante—i.e., they
have not paid rent, the debtor has not assumed the lease, and they are not
entitled to the automatic stay. See supra.
      I turn to the other factors. Being evicted may be recognized as a harm to
the Newtons; however, Palmer filed for an eviction in April of 2017, almost two
years ago, giving the Newtons plenty of notice of his intent to seek possession
of the apartment. If this Court issues a stay pending appeal, then Palmer
would be harmed. He now has tenants who have maintained possession of an
apartment rent-free, aided by passive noncooperation with their own
bankruptcy case. There are no particular public interests that favor the
Newtons at this point.
       In sum, I conclude that the Newtons have not met their burden in
establishing their right to a stay pending appeal. Accordingly, their motion is
denied.
   IV.     Conclusion
         For the reasons stated above, the Newton’s motion for stay pending
appeal is denied. An appropriate order follows.
Dated: March 19, 2019



                                       Kvin McNulty
                                       United States District Judge
                                                                        O



                                             10
